Citation Nr: 1621808	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for left shoulder rotator cuff tear.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for chest pain, to include as secondary to service-connected depressive disorder not otherwise specified (NOS).

4.  Entitlement to service connection for migraines.

5.  Entitlement to service connection for memory problems.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for a psychiatric disorder other than depressive disorder NOS, including a personality disorder, adjustment disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial evaluation in excess of 70 percent for depressive disorder NOS with cannabis abuse and alcohol dependence.

9.  Entitlement to an initial compensable evaluation for right shoulder rotator cuff tear, status post surgery.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve and had initial active duty for training (IADT) from May 2005 to October 2005.  He also served on active duty with the United States Army from September 2006 to November 2009.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a hearing before the Board at the RO in February 2016; however, his representative indicated that he wanted to cancel his request in a December 2015 written statement.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The issue on appeal originally adjudicated by the RO as entitlement to service connection for personality/adjustment disorder has been recharacterized to consider any psychiatric disorder other than the service-connected depressive disorder NOS to more accurately reflect the nature of the claim.  The Board acknowledges that the RO notified the Veteran in the August 2010 notification letter for the rating decision that the issue of PTSD was not included in the March 2010 formal claim and that the Veteran could file a claim for this disorder at a later date; however, the appellate claim has been recharacterized more broadly, given the Veteran's ongoing contentions and the current psychiatric diagnoses of record, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition, the Veteran and his representatives have raised the issue of his unemployability due to the service-connected psychiatric disorder.  See, e.g., July 2011 notice of disagreement.  The Veteran also filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in August 2015.  If a claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the RO denied entitlement to TDIU in a November 2015 rating decision.  The Veteran has not expressed disagreement with that decision.  Thus, the Board finds that the issue of entitlement to a TDIU is not currently in appellate status, and no further action is necessary at this time.  The Veteran and his representative may still appeal that November 2015 determination.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records considered by the Agency of Original Jurisdiction (AOJ) in connection with more recent claims.  See March 2015 and November 2015 rating decisions.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below, as well as Social Security Administration (SSA) records.  The Veteran's representative submitted copies of the SSA records in April 2015; however, it appears that the documents associated with the claims file may be incomplete based on the list of exhibits from the December 2011 SSA decision, including the September 2008 lumbar spine radiology report and the November 2010 Saint Simons By-The-Sea psychiatric hospitalization treatment records.

While the case is on remand, the Veteran will have another opportunity to submit or request that VA attempt to obtain any additional non-VA treatment records.

In addition, the record shows that the Veteran attended his May 2010 VA psychiatric examination, but he failed to report for his scheduled VA general medical examination that same month.  See May 2010 VA examination request printout.  The record also shows that he was scheduled for a VA examination to determine the current severity and manifestations of his service-connected psychiatric and right shoulder disabilities in connection with a separate claim, but he failed to report.  See November 2015 VA examination request printout and November 2015 rating decision.  The letters notifying the Veteran of the dates and times of the scheduled examinations are not of record.  In addition, the VA treatment records show that the Veteran reported that he was homeless in February 2015 and that he had been hospitalized in a VA facility in mid-December 2015.

It does not appear that either the Veteran or his representative have contacted VA to provide any updated contact information following his most recent post-service hospitalization.  Nevertheless, based on the foregoing and in light of the case already being remanded, the Board finds that the Veteran should be afforded another opportunity to appear for the necessary VA examinations, as discussed below.

Regarding the psychiatric disorder claims, the Veteran is currently service-connected for depressive disorder NOS with cannabis abuse and alcohol dependence based on the Axis I diagnosis provided in the May 2010 VA examination for his original service connection claim, effective from the day after his separation from service.  The service treatment records show that the Veteran denied experiencing circumstances, such as blasts, explosions, or other events such as a sports injury to his head, during his 2008 deployment.  The treatment provider evaluating the Veteran at that time identified anger/aggression as a major concern; it was noted that he had been evaluated by behavioral health after his deployment and was diagnosed with bipolar disorder, but that he would not see them again.  See February 2009 post-deployment health re-assessment.  The service treatment records also show that the Veteran had a history of insomnia and had been prescribed psychiatric medications.  See, e.g., September 2009 report of medical history.  In October 2009, the Veteran underwent an in-service mental health evaluation conducted by a provider that already knew him; the primary diagnosis was antisocial personality disorder with mood and anxiety symptoms as secondary to the personality disorder.  The evaluator indicated that the Veteran had not been diagnosed with PTSD or a traumatic brain injury (TBI) and that he was able to distinguish right from wrong, was responsible for his actions, and had continued problems with anger.

The May 2010 VA examiner also diagnosed the Veteran with an antisocial personality disorder that preexisted service; however, she did not provide an opinion as to whether there was a superimposed disease or injury (e.g., an additional psychiatric disorder) that occurred during service.  The examiner also determined that the Veteran did not meet the full diagnostic criteria for PTSD at that time.

The Veteran has been given various post-service psychiatric disorder diagnoses and continues to receive treatment and medication.  See, e.g., July 2013 University of South Alabama Medical Center private treatment record (major depressive disorder, severe, with psychotic features, rule out (r/o) mood disorder due to human immunodeficiency virus (HIV) diagnosis, r/o substance-induced mood disorder (SIMD), and r/o PTSD); August 2014 SSA evaluation (major depressive disorder, recurrent, moderate and unspecified personality disorder); February 2015 Dr. J.L. private evaluation (chronic PTSD, bipolar I disorder, most recent episode manic, with psychotic features, and alcohol and cannabis abuse, in remission); February 2015 VA treatment record (PTSD, alcohol abuse, and major depressive disorder with psychotic features).

In addition, there have been several relevant regulation changes during the course of the Veteran's claim.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  The revised version of this regulation applies here.  The Veteran has indicated that he has PTSD as a result of his deployment.  See, e.g., May 2010 VA examination report.

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5 (Fifth Edition).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, since this case was certified to the Board prior to that time, the Veteran may still establish service connection based on a DSM-IV diagnosis.  Given the Veteran's documented complaints in service, various psychiatric disorder diagnoses, and ongoing complaints, the Board finds that another VA examination is needed for further clarification.  The examiner will also be able to clarify whether the Veteran's claimed insomnia and memory problems are symptoms of a current psychiatric disorder, as opposed to separately diagnosable disorders, as well as provide an etiology opinion for any separately diagnosed psychiatric disorder, including consideration of 38 C.F.R. § 4.125(b).

Regarding the left shoulder, low back, and migraine claims, the record shows in-service and post-service complaints, and the Veteran was scheduled for the May 2010 VA general medical examination to address these claims.  See, e.g., service treatment records from June 2005 (report of low back pain), July 2005 (report of left upper extremity pain following training exercises), July 2007 (sick slip for low back pain), October 2008 (temporary physical profile for low back pain), and September 2009 separation examination and report of medical history (noting history of migraines every couple of weeks and low back pain with prolapsed disc on MRI); December 2011 SSA decision and August 2015 VA treatment problem list (noting current complaints).

Given the Veteran's documented complaints in service and ongoing complaints, the Board finds that another VA examination is needed for further clarification for these claims.  The examiner will also be able to ascertain the current severity and manifestations of the Veteran's service-connected right shoulder disability.

Regarding the chest pain claim, the Veteran has contended that his chest pain problem had its onset in service, or alternatively, that he has current chest pains as a result of his psychiatric disorder.  See, e.g., March 2010 formal claim and March 2014 VA treatment record.  A June 2009 service treatment record shows that the Veteran was placed on a temporary physical profile for complaints of chest pain.  The September 2009 report of medical history also shows that he reported that he had chest pain with exercise, but that he went to cardiology and was told everything was normal.  The separation examination further shows that the Veteran was a smoker and that an electrocardiogram (EKG) revealed sinus bradycardia, otherwise normal.  The post-service evidence shows that the Veteran has been evaluated for complaints of chest pain on multiple occasions and EKGs show instances of sinus bradycardia, but do not provide a related diagnosis.  See, e.g., July 2012 VA treatment record; April 2013 University of South Alabama Medical Center private discharge summary.  An April 2015 VA treatment record shows that an EKG was performed that day per the mental health provider's order, and the results were reviewed with the Veteran; however, it does not appear that the actual test results are associated with the claims file.  Based on the foregoing, additional development may be warranted following receipt of this outstanding VA treatment record.

Finally, the Board notes that additional evidence has been received that was not previously considered by the AOJ in connection with the claims on appeal, including the February 2015 Dr. J.L. private psychiatric evaluation and VA and non-VA medical evidence submitted for the SSA applications.  This evidence was submitted by the Veteran's representative.  The RO obtained additional VA treatment records for other claims.  There is an automatic waiver of initial AOJ consideration of the evidence submitted by the Veteran's representative; however, a supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the AOJ's initial consideration of the remaining evidence obtained by the RO.  The AOJ has also not had an opportunity to adjudicate the expanded psychiatric disorder service connection claim.  As such, the case must be referred to the AOJ for review and preparation of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorders, insomnia, memory loss, migraines, right and left shoulder disorders, chest pain, and low back disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the Veteran has submitted treatment records from his non-VA treatment providers with his SSA documents; however, as the case is being remanded, he will have another opportunity to submit or request that VA attempt to obtain any additional records.  See, e.g., February 2015 VA treatment record (Veteran accepted for treatment at East Pointe Hospital in Alabama).

The AOJ should also secure any outstanding, relevant VA treatment records.  The request for VA treatment records should include a search for records from the Veteran's December 2015 hospitalization, the April 2015 EKG results, and any neurological consultations.  See February 2015 Dr. J.L. private evaluation (Veteran reported upcoming appointment with VA neurologist on March 9, 2015) and April 2015 VA treatment record (mental health provider indicated that Veteran was given EKG test and results were reviewed).

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

It is noted that the Veteran's representative submitted copies of the SSA records in April 2015; however, it appears that the documents associated with the claims file may be incomplete based on the list of exhibits from the December 2011 SSA decision, including the September 2008 lumbar spine radiology report and the November 2010 Saint Simons By-The-Sea psychiatric hospitalization treatment records.
If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected depressive disorder NOS with cannabis abuse and alcohol dependence and the nature and etiology of any current psychiatric disorder other than depressive disorder NOS that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a.  Regarding the service-connected depressive disorder NOS, the examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria and discuss the level of social and occupational impairment attributable to the disability.

To the extent possible, the examiner should distinguish between the symptoms associated with the service-connected depressive disorder NOS and any symptoms associated with a nonservice-connected disorder.

b.  Regarding the claimed psychiatric disorders other than depressive disorder NOS, the Veteran's service-connected psychiatric disorder diagnosis is based on the Axis I diagnosis provided in the May 2010 VA examination for his original service connection claim, effective from the day after his separation from service.  However, the record shows that the Veteran received additional diagnoses in service, and he has various current psychiatric disorder diagnoses.  Further clarification is needed to ensure that the service-connected psychiatric disability or any additional psychiatric disorder that is related to the Veteran's service is appropriately characterized and evaluated.  

The examiner should identify all current psychiatric disorders present during the appeal period (beginning around November 2009).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record.  See, e.g., February 2009 post-deployment health re-assessment (noting that the Veteran had been evaluated by behavioral health after his deployment and was diagnosed with bipolar disorder, but that he would not see them again); October 2009 in-service mental health evaluation (primary diagnosis of antisocial personality disorder with mood and anxiety symptoms as secondary to the personality disorder; noting Veteran had not been diagnosed with PTSD or TBI); May 2010 VA examination report (additional diagnosis of antisocial personality disorder); July 2013 University of South Alabama Medical Center private treatment record (major depressive disorder, severe, with psychotic features, r/o mood disorder due to HIV diagnosis, r/o SIMD, and r/o PTSD); August 2014 SSA evaluation (major depressive disorder, recurrent, moderate and unspecified personality disorder); February 2015 Dr. J.L. private evaluation (chronic PTSD, bipolar I disorder, most recent episode manic, with psychotic features, and alcohol and cannabis abuse, in remission); February 2015 VA treatment record (PTSD, alcohol abuse, and major depressive disorder with psychotic features).

For each diagnosis identified other than PTSD or a personality disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein. 

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury (e.g., an additional psychiatric disorder) that occurred during service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD under either the DSM-IV or DSM-5 criteria have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptoms and any verified in-service stressor and the fear of hostile military or terrorist activity.

In providing this opinion, the examiner should also address the following:

(1)  Whether the Veteran's currently reported insomnia and/or memory problems are symptoms of a diagnosed psychiatric disorder, as opposed to a separately diagnosable disorder.

The Veteran's service treatment records show that he had a history of insomnia and had been prescribed psychiatric medications.  See, e.g., September 2009 report of medical history.  The service treatment records also show that the Veteran denied experiencing circumstances such as blasts, explosions, or other events such as a sports injury to his head during his 2008 deployment.  See February 2009 post-deployment health re-assessment.  

The Veteran has indicated that his memory problems began after service in January 2010.  See March 2010 formal claim.  He had a VA TBI consultation in January 2010.  More recently, an April 2015 VA psychiatric treatment record shows that it was uncertain if the reported increasing forgetfulness was secondary to his recently diagnosed vitamin B12 deficiency, but mild HIV encephalopathy could not be ruled out.

(2)  Whether any of the current psychiatric diagnoses of record represents the same disorder, progression of the service-connected depressive disorder NOS diagnosis, correction of an error in the prior diagnosis, or continuation of a separately diagnosed psychiatric disorder.  38 C.F.R. § 4.125(b).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his migraines.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran's service treatment records show that he reported a history of migraines every couple of weeks at the time of his September 2009 separation examination.  The service treatment records also show that the Veteran denied experiencing circumstances such as blasts, explosions, or other events such as a sports injury to his head during his 2008 deployment.  See February 2009 post-deployment health re-assessment.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraines manifested in or are otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current low back disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran's service treatment records show that he was treated for low back pain on multiple occasions.  See, e.g., service treatment records from June 2005 (report of low back pain), July 2007 (sick slip for low back pain), October 2008 (temporary physical profile for low back pain).  The September 2009 separation examination and report of medical history show that the Veteran continued to have low back pain and note that an MRI revealed a prolapsed disc.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder rotator cuff tear, status post surgery and the nature and etiology of any current left shoulder disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
a.  Regarding the service-connected right shoulder rotator cuff tear, status post surgery, the examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right shoulder in degrees and indicate whether there is any ankylosis.  He or she should also address whether there is any malunion, recurrent dislocation, fibrous union, nonunion (false flail joint), or loss of head (flail shoulder) of the humerus.  The examiner should further state whether there is any impairment of the clavicle or scapula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should identify and describe any surgical scars related to the Veteran's right shoulder disability and provide the findings necessary under the rating criteria.  

b.  Regarding the left shoulder claim, the service treatment records show that the Veteran was treated for left upper extremity pain following training exercises in July 2005.

The examiner should identify all current left shoulder disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination or obtaining a VA medical opinion if needed for the chest pain claim.

8.  After completing the above actions, the case should be readjudicated by the AOJ, including all evidence received since the December 2013 statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




